IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 October 1, 2009
                                 No. 09-40078
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

ALEJANDRO GARCIA JIMENEZ, also known as Alejandro Jimenez Garcia,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:08-CR-564-1


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
      Alejandro Garcia Jimenez pleaded guilty to possession with intent to
distribute cocaine in violation of 21 U.S.C. § 841(a) & (b). He was sentenced to
90 months in prison and 4 years of supervised release. Jimenez now appeals his
sentence.    Jimenez argues that the district court erred in denying him a
two-level reduction to his offense level for his minor role in the offense pursuant
to U.S.S.G. § 3B1.2(b).



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 09-40078



      Jimenez’s argument that he qualified for the minor participant adjustment
because he was a mere courier of drugs is unavailing. See United States v.
Edwards, 65 F.3d 430, 434 (5th Cir. 1995); United States v. Pofahl, 990 F.2d
1456, 1485 (5th Cir. 1993). Rather, such a role is “an indispensable part” of drug
related offenses. See United States v. Buenrostro, 868 F.2d 135, 138 (5th Cir.
1989). In fact, Jimenez conceded after his arrest that he had been involved with
the transportation of cocaine from Mexico to the United States on five to six
different occasions and that he had transported currency. The district court’s
determination concerning Jimenez’s role in the offense is plausible in light of the
record and thus is not clearly erroneous. See § 3B1.2 comment. n.(3(C)); United
States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008); United States v.
Villanueva, 408 F.3d 193, 203-04 (5th Cir. 2005).
      The judgment of the district court is AFFIRMED.




                                        2